Citation Nr: 9910262	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-27 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether 
entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to January 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which held that new and material 
evidence had not been submitted to reopen the veteran's claim 
seeking entitlement to service connection for a mental 
disorder.


FINDINGS OF FACT

1.  The veteran submitted an original claim of entitlement to 
service connection for a nervous disorder in August 1972.  
The Washington, D.C., RO denied that claim, in a November 
1972 rating decision.  The RO denied service connection 
because it concluded that the veteran's condition was a 
constitutional or developmental abnormality which was not 
considered a disability under VA law.

2.  The veteran was notified of the RO's November 1972 
decision and of his procedural and appellate rights in a 
January 1973 letter from the Washington, D.C., RO.  A Notice 
of Disagreement was not received at the RO within the 
subsequent one-year period.

3.  The evidence added to the record since the November 1972 
rating decision, and pertaining to an acquired psychiatric 
disorder, consists of VA and private medical records and lay 
statements by the veteran, including testimony from two 
personal hearings.

4.  The additional medical evidence shows treatment for a 
personality disorder and an acquired psychiatric disorder, 
variously diagnosed.

5.  Evidence received since the November 1972 Washington, 
D.C. RO rating decision, and relating to the question at 
issue, bears directly and substantially on the issue of 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision in which the 
Washington, D.C. RO denied the veteran's claim seeking 
entitlement to service connection for a nervous condition is 
final.  38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. § 20.302  
(1998).

2.  Additional evidence received since the November 1972 
rating decision is both new and material; thus, the claim for 
service connection for an acquired psychiatric disorder, is 
reopened and must be considered on the basis of all the 
evidence of record, both new and old.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires competent 
evidence sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(d)  (1998); Caluza v. Brown, 7 Vet. App. 498, 
506  (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108  
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).  

The regulations pertaining to new and material evidence have 
been interpreted in the case law as requiring a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

The Board notes that the RO's September 1996 rating decision 
on this matter (as well as its August 1997 Statement of the 
Case, November 1997 rating decision, and November 1997 and 
July 1998 Supplemental Statements of the Case) occurred prior 
to the decision in Hodge and that the RO relied on the 
"reasonable possibility of changing the outcome" language 
in its decisions.  In light of the Board's decision, infra, 
it finds that the veteran is not prejudiced by appellate 
review.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

II.  Evidence

In determining whether new and material evidence has been 
submitted to reopen a claim, the Board must compare the 
evidence already considered by the RO as of the last final 
prior disallowance with that submitted since the last final 
prior disallowance.  In this regard, the Board finds that the 
last final prior disallowance was the Washington, D.C. RO's 
November 1972 decision.  38 C.F.R. § 20.302  (1998).

The evidence before the Washington, D.C. RO at the time of 
its November 1972 decision consisted of service medical 
records and a VA hospitalization report.  The veteran's 
service medical records note no psychiatric disorders upon 
his entry into active service, according to a February 1971 
induction medical examination report; his psychiatric status 
was reported as normal.  Outpatient records show that the 
veteran was seen for complaints of dizziness in August 1971.  
Impression was dizziness secondary to unknown causes; 
hysteria was to be ruled out.  A follow-up outpatient record 
indicates an impression of "anxiety with conversion reaction 
equivalent [with] syncope and psychosomatic symptoms."  
Occult hyperventilation syndrome was to be ruled out.  A 
September 1971 neurologic examination was normal.  The 
examiner opined that it was doubtful that the veteran had a 
neurologic disease, that there was a remote possibility of a 
psychomotor seizure disorder, and that the veteran had a 
history of maladaptive behavior.  A December 1971 outpatient 
record shows that the veteran was hospitalized for 
approximately 6 weeks.  The report of the hospitalization 
indicates that the veteran had a long history of acting out 
antisocial behavior, had a very manipulative personality, and 
had symptoms of a self-destructive nature.  Diagnosis was 
"antisocial personality with hysterical features."  The 
veteran was discharged home.  A January 1972 separation 
medical report shows no psychiatric defects; his psychiatric 
status was reported as normal.  The veteran was separated 
from service effective January 1972.

The VA hospitalization report shows that the veteran was 
admitted from August 1972 to September 1972.  A diagnosis of 
"adjustment reaction of adolescence" is shown.

Based on the above medical evidence, the Washington, D.C. RO 
denied the veteran's original claim seeking entitlement to 
service connection for a nervous condition.  It held that his 
adjustment reaction of adolescence was a constitutional or 
developmental abnormality, which was not a disability under 
law.

The evidence submitted since the November 1972 decision 
consists of VA and private medical records and lay statements 
by the veteran, including testimony presented at two personal 
hearings.

The VA medical records include a hospitalization report 
showing that the veteran was admitted from August to November 
1972.  Mental status examination revealed a hostile youth who 
appeared slightly anxious.  Stream of thought was garrulous 
and content of thought was filled with hostile material.  
Judgment was poor and insight slight.  Intellectual function, 
abstract thinking, memory, attention span, and orientation 
were normal.  Diagnosis was "mixed character disorder, 
passive aggressive, passive dependent with sociopathy" and 
"EEG abnormality consistent with a seizure disorder."

The claims file contains no evidence of medical treatment 
from November 1972 to August 1996, a period of approximately 
24 years.

An August 1996 VA hospitalization report shows that the 
veteran was admitted for 3 weeks for complaints of depression 
related to his family and his business.  The veteran had 
suicidal ideation and an attempt in August 1996.  Mental 
status examination revealed a pleasant and cooperative 
individual.  Tone and speech, affect, thought processes, and 
cognitive examination were all unremarkable.  The veteran 
reported feeling moderately sad.  Final diagnosis was "major 
depression."

VA outpatient records from August 1996 to August 1997 show 
that the veteran was regularly seen for vocational 
rehabilitation and recreation therapy.

A June 1997 private disability determination report indicates 
that the veteran had major depression, chronic, severe; 
alcohol abuse, chronic, severe, in early remission; and 
history of polysubstance abuse, in remission.  It is further 
noted that no personality diagnosis was established in the 
interview.

An August 1997 VA letter from a J. Butchart, MD, reflects 
that the veteran had a depressive disorder, characterized by 
social withdrawal, agoraphobia, loss of initiative, loss of 
interest, ritual obsessive behaviors, and pervasive 
discouragement.

An October 9, 1997, VA psychiatric examination report 
reflects that the veteran did not appear depressed, but that 
his demeanor indicated a severe personality disorder.  The 
veteran was poorly motivated for treatment.  He had no 
impairment of thought processes or communication and no 
delusions or hallucinations.  The veteran admitted to 
suicidal, but not homicidal, thoughts.  He admitted to being 
easily provoked and occasionally suffered from extreme 
anxiety.  He was well-oriented with no memory loss.  
Diagnosis was antisocial personality; alcohol abuse, in 
remission; and major depression.

Another VA examination report is dated October 22, 1997.  It 
indicates that it is to supercede the October 9, 1997, 
examination report because that report was "full of 
mistakes."  The report shows virtually identical mental 
status examination results as the prior report.  Diagnoses 
were personality disorder, not otherwise specified; alcohol 
abuse, in remission; and major depression.

Another VA letter from Dr. Butchart, to the veteran's 
accredited representative, is dated May 1998.  It indicates 
that the veteran was treated for an anxiety disorder with 
conversion reaction in August 1971 and was hospitalized for 
an anxiety disorder with major depression in August 1972.  It 
states that he was diagnosed with an anxiety disorder with 
major depression, that it was very likely that his inservice 
treatment was related to his current depressive disorder, and 
that, thus, his recurrent depressive disorder began in 
service.

A December 1998 letter from Dr. Butchart reflects that the 
veteran was diagnosed with a depressive disorder, not 
otherwise specified, and anxiety disorder.

A December 1998 letter from a Cynthia Clark, RNC, CD, 
indicates that the veteran had a severe anxiety disorder and 
depression.

During the veteran's personal hearings, he testified that he 
had no treatment for a mental disorder prior to service and 
that he was treated for a mental disorder during service in 
1971.  He stated that he was admitted for treatment by the VA 
in 1972, but sought no other medical treatment for mental 
problems until 1996.  He indicated regular treatment for 
depression and anxiety from 1996 to 1998. 

III.  Analysis

After careful review of the evidence of record, the Board 
finds that the additional evidence is "new" in that it was 
not before the Board at the time of the previous denial.  
However, the evidence must be "material" to satisfy the 
first prong of the Manio test.  As stated above, this 
requires a determination as to whether the additional 
evidence is relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1998); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last final denial of the claim.  
The RO's decision in November 1972 is the last final denial 
of record.  It denied the veteran's claim for service 
connection for a nervous condition because it concluded that 
the veteran did not have a psychiatric disorder, but had a 
constitutional or developmental problem.  Thus, in the 
present matter, the additional evidence will be considered 
"material," if it suggests that the veteran currently has a 
psychiatric disorder for VA compensation purposes.  To that 
end, the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the medical evidence of record repeatedly shows that the 
veteran has been treated for psychiatric disorders.  These 
disorders have been variously diagnosed as major depression 
and anxiety disorder.  Nevertheless, each is considered an 
acquired psychiatric disorder for purposes of VA compensation 
benefits.  See 38 C.F.R. § 4.125 - 4.130  (1998); see also 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition  (Washington, D.C. 1995).  The 
veteran has also been shown to have a personality disorder.

In light of the above, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened and must be considered in light of all the evidence, 
both old and new, with evaluation of the probative value of 
the evidence.  In view of the reopening of the claim, the 
issue of service connection for an acquired psychiatric 
disorder is further addressed in the REMAND section of this 
decision.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, and to this extent the appeal is 
granted.  


REMAND

Although the veteran's claim seeking entitlement to service 
connection for an acquired psychiatric disorder is now 
reopened, the Board finds that the case is not yet ready for 
final appellate review.

Specifically, the Board finds that the medical evidence does 
not provide a clear, consistent picture as to the nature of 
the veteran's current mental health problems.  The 1972 VA 
hospitalization records indicate diagnoses of "adjustment 
reaction of adolescence" and "mixed character disorder, 
passive aggressive, passive dependent with sociopathy."  
However, the August 1996 VA hospitalization report indicates 
a diagnosis of "major depression."  Meanwhile, the June 
1997 private evaluation report shows a diagnosis of "major 
depression" and specifically indicates that no personality 
disorder was established.  Yet, the October 1997 VA 
examination report reflects that the veteran's main problem 
was an antisocial personality; major depression was also 
diagnosed.

The most recent medical evidence includes VA letters from Dr. 
Butchart, which indicate that the veteran had an anxiety 
disorder, as well as a depressive disorder.  Those letters 
also indicate that the veteran was treated for anxiety in 
1971 and in 1972; however, the 1971 and 1972 records show 
that the veteran was finally diagnosed with "antisocial 
personality with hysterical features," "adjustment reaction 
of adolescence," and "mixed character disorder, passive 
aggressive, passive dependent with sociopathy."  Only an 
initial inservice outpatient medical record shows a diagnosis 
of "anxiety with conversion reaction equivalent."

In light of the above, the Board is not able to currently 
discern the exact nature of the veteran's mental health 
problems.  In order to properly adjudicate the issue of 
service connection for an acquired psychiatric disorder, the 
record must be clarified as to both the nature of the 
veteran's current disorder and its relationship or lack of 
relationship to service.  Thus, a special VA psychiatric 
examination by a board of 2 psychiatrists should be scheduled 
and conducted.

The Board also finds that, in order to be consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384  
(1993), the RO must be given the opportunity to fully develop 
the evidence and conduct a de novo review of the reopened 
claim based on all of the evidence of record both old and 
new.  The Board emphasizes that while the credibility of the 
newly-submitted evidence is presumed when determining if it 
is new and material, no such presumption applies during the 
adjudication of the claim on the merits.  It remains within 
the adjudicative function of the RO to determine "as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old."  
Justus v. Principi, 3 Vet. App. 510  (1991).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his psychiatric disorder(s), 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.


2.  The veteran should be scheduled for a 
VA psychiatric examination by a board of 
2 psychiatrists who have not yet examined 
him.  The RO should notify the veteran of 
the time, place, and date of said 
examination.  The purpose of the 
examination is to determine the nature of 
any current psychiatric and/or 
personality disorder(s).  The claims 
folder must be made available to the 
examiners prior to the examination so 
that it may be reviewed for pertinent 
aspects of the veteran's medical history.  
The examiners are specifically requested 
to review the veteran's service medical 
records; the 1972 VA hospitalization 
records; the August 1996 and October 1997 
(2) VA examination reports; the June 1997 
private disability determination report; 
and the other pertinent VA records.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physicians deem necessary should be 
performed.  If the examiners determine 
that the veteran has more than one 
psychiatric and/or personality disorder, 
the relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiners should discuss together the 
veteran's psychiatric status with the 
goal of reaching a consistent diagnosis.  
A medical opinion as to whether any found 
psychiatric disorder was incurred in 
service or is related to an inservice 
diagnosis should be rendered.  The report 
of the examination should include a 
complete rationale for all opinions 
expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).
	
4.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  The RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
new and old, warrants a grant of 
entitlement to service connection.  The 
RO should make a determination as to the 
ultimate credibility or weight to be 
accorded the evidence which the Board's 
decision determined was new and material, 
and sufficient to reopen the veteran's 
claim.

5.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

